Citation Nr: 0822233	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, including honorable service in the Republic of 
Vietnam from May 1968 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Augusta, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefit sought.  This case has been 
certified for appeal by the Roanoke, Virginia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that an attempt to verify one of the claimed 
stressors must be made, as there is detailed information as 
to the dates and locations of the small arms fire and mortar 
attacks.  In April 2006, the veteran submitted a statement 
recalling his assignment to guard duty between May 23, 1968 
and July 1968, where he took incoming small arms fire and 
occasionally heard the exchange of mortar and artillery 
rounds.  

The statement of the case suggests that the veteran must 
provide exact dates within a three-month time period, 
specific locations, and names of persons involved in any 
incident claimed.  Based on that finding the RO determined 
that the veteran's April 2006 statement was too vague to 
verify the stressors.  

The record, however, shows that the veteran was assigned to 
147th Light Equipment Maintenance Company, and the 79th 
Maintenance Battalion and he has narrowed the stressor time 
period from May 23, 1968 to July 1968.  He further has 
provided the locations of the claimed stressors Long Binh and 
Bien Hoa, Vietnam, and what occurred.  This is enough 
information to attempt to verify the stressors.  The RO needs 
to attempt to corroborate that small arms fire and mortar 
attacks occurred during that time period when his units were 
stationed at Long Binh and/or Bien Hoa.  Cf Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify one of 
the appellant's claimed stressors.  To 
this, the RO is to provide a summary of 
his stressor statements to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and ask it to attempt to verify 
the stressors.  38 U.S.C.A. § 5103A(b) 
(West 2002).  The veteran must be informed 
of the results of the search.  

2.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that includes all evidence added 
to the case since the August 2006 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2007).

